PER CURIAM: *
The sole issue on appeal in this Texas foreclosure action is whether the district court reversibly erred when it granted Defendant-Appellee’s motion for summary judgment, rejecting Plaintiffs-Appellants’ claim that the state’s applicable four-year statute of limitations bars the instant foreclosure action and rejecting their insis*267tence that Defendant-Appellee’s defense of abatement fails for insufficiency of summary judgment evidence. After reviewing the district court’s Order of July 19, 2016, which granted said motion for summary judgment, and considering the record on appeal, including the parties’ briefs and record excerpts, we are' satisfied that the Final Judgment of the district court of that same date should be affirmed for essentially the same reasons set forth by that court in its Order.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47,5.4.